DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and  9-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Liu (CN206066816U) from IDS dated September 15, 2021.
	Regarding Claim 1, Liu discloses an injection machine (abstract) for a plastic injection molding system used with at least one molding device to produce an end product from plastic  (p. 5 last paragraph pre-processed injection molded plastic products to achieve molding, injection molding the same time...), the injection machine comprising in at least one embodiment:
 a supplying system disposed on an upstream of a receiving route of the injection machine (Figs. 1, 2 Example 1 3rd paragraph first feed through hole – 8) the supply system having a first material drive device (p.2 8th paragraph ...said first extruder being provided with a first feed inlet...p. 6 Example 9 2nd paragraph first extruder – 24) and configured to drive the plastic from an entry end to a downstream of a receiving route of the supplying system (Figs. 1, 2  Example 1 3rd paragraph second feed through hole – 10) 
a heating system disposed on the downstream of the receiving route of the supplying system, the heating system having a second material drive device and a heating device, the first material drive device extends to the heating system (Fig. 2 p. 6 Example 9 2nd paragraph ...first extruder – 24 and the second extruder – 25 have a heating temperature not higher than that of the first extruder – 24...) , the heating device is configured to heat and transform the plastic to molten state (p. 3 Example 1 last paragraph....melt is fed into the downstream unit together with the thrust generated when the screw is rotated...), the second material drive device is configured to drive the plastic to a downstream of a receiving route of the heating system (Fig. 2 p. 6 Example 9 2nd paragraph...the second extruder – 25 is located downstream of the first extruder – 24...); 
a buffer system is disposed on the downstream of the receiving route of the heating system (Figs. 1, 2 p. 4 Example 2 2nd paragraph ...necessary to provide a temporary storage space for the continuous injection of said injection melt to meet the that said injection melt can flow at all times...buffer tank – 3...buffer tank – 3 is provided with a heating device ), the buffer system having a piston and a cylinder coupled to the second material drive device (Figs. 1, 2 p. 4 Example 2 2nd paragraph storage conversion structure includes a storage cylinder – 3  symmetrically set.. piston rods), 
wherein the buffer system is configured to have a receiving state and a supplying state (Figs. 1, 2 p. 4 Example 2 3rd  paragraph injection melt flows into the buffer reservoir – 3 under the action of the accumulator cylinder; Example 2 4th  paragraph...the injection-molded melt stored in the buffer tank – 3 flows into the injection cylinder – 2 ...) 
wherein the buffer system is configured to receive the plastic from the heating system (Figs 1, 2 p. 4 Example 2 2nd paragraph buffer tank – 3 is provided with a heating device...) and push the piston to a receiving position when the buffer system is at the receiving state (p. 4 Example 2 3rd paragraph two hydraulic cylinder s ...symmetrically set the piston rods...reducing the storage hydraulic cylinder and the buffer reservoir...injection melt is filled with said injection cylinder – 2 and is then charged upwardly into said buffer reservoir – 3 for temporary storage...), 
wherein the buffer system is configured to drive the plastic to the downstream of the receiving route of the injection machine when the buffer system is at the supplying state (p. 4 Example 2 4th  paragraph...injection melt is transferred from the buffer reservoir – 3 and the extruder – 1flows toward the injection cylinder – 2 and the same time...); and 
a switch valve disposed between the heating system and the buffer system and configured to selectively trigger the receiving state and the supplying state of the buffer system (Fig. 1, 2 p. 4 4th paragraph stockpile valve – 12 is used to effect the switching of the injection melt in the storage state and the injection state...) , 
wherein the buffer system is switched to the receiving state when the switch valve is at open state (Fig. 1, 2 p. 4 4th paragraph...and when the injection melt flows into the injection structure , the reservoir  gate – 12 closes the compounding structure and the passage between the injection structure ....), wherein the buffer system is switched to the supplying state when the switch valve is at close state (Fig. 1, 2 p. 4 4th paragraph...when the injection melt flows into the storage conversion structure, the storage brake valve – 12 moves to turn between the mixing structure and the storage conversion structure channel so that the injection melt flows into the buffer reservoir 3 under the action of the accumulator cylinder, at which time the passage to the injection cylinder – 2 is cut off).

    PNG
    media_image1.png
    696
    1243
    media_image1.png
    Greyscale

But, while Liu discloses that the injection molding machine is a plastic molding system intended for a fiber reinforced composite having high structural strength and requires integrated processing for complex products (p. 1 Background technique 2nd – 4th paragraphs), Liu is silent as to its injection machine being for an injection molding system using recycled material.
However, a recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647.
Regarding Claim 3, Liu discloses all  the limitations of Claim 1 and further discloses a pressure holding system disposed on a downstream of a receiving route of the buffer system, the pressure holding system having a pressure holding device, the pressure holding device configured to provide the molding device with a pressure (pp. 4-5 Example 3 1st and 2nd paragraphs injection gate valve – 14 is opened at the time of injection molding and closed at the time of storage to prevent the melt pressure from flowing high from the nozzle hole, which affects the melt molding).

Regarding Claim  4, Liu discloses all  the limitations of Claim 1 and further discloses wherein the first material drive device has a first driver (Fig. 2 p. 6  Example 9, 2nd paragraph first motor – 29 drives a first extruder – 24) and a feed screw (Fig. 2, 3 p. 6 Example 9 first feed inlet- 26 is used to feed the feed stock....first extruder – 24 which is used only for melting the raw material (feedstock)). 

Regarding Claim 5,  Liu discloses all  the limitations of Claim 1 and further discloses wherein the second material drive device has a second driver (Fig. 2 p.6  Example 9, 2nd paragraph a second motor – 28 drives a second extruder – 25...) and a heating screw...the second extruder – 25 have a heating temperature not higher than that of the first extruder – 24...).

Regarding Claim 6, Liu discloses all the limitations of Claim 1 and further discloses wherein in at least in one embodiment the cylinder has a plunger tube (Figs, 1, 2 p. 4 Example 2 1st and 3rd paragraph as to the buffer system  a storage hydraulic cylinder  - accumulator cylinder ..), the piston has a plunger rod (Figs 1, 2 p. 4 Example 2 3rd paragraph where the piston rods are symmetrical and evenly stressed...)

	Regarding Claim 9, Liu discloses an injection machine (abs) for a plastic injection molding system used with at least one molding device to produce an end product from plastic  (p. 5 last paragraph pre-processed injection molded plastic products to achieve molding, injection molding the same time...), the injection machine comprising in at least one embodiment:
 a supplying system having a hopper (Figs. 1, 2 p. 4, Example 1 3rd paragraph first feed through hole – 8, p. 6 Example 9, 2nd paragraph first feed inlet – 26 ) a first driver disposed on the hopper (p.2 8th paragraph ...said first extruder being provided with a first feed inlet...p. 6 Example 9 2nd paragraph first extruder – 24), the first driver is configured to drive the feed screw to rotate (Figs. 1, 2  Example 1 3rd paragraph motor – 23...drives the screw assembly in the same direction along the respective axis, and the screw assembly rotates the raw material natural shear...) 
a heating system disposed on the downstream of the receiving route of the supplying system (Figs. 1, 2  Example 1 3rd paragraph fibrous material is melted under the action of heating of a heating device...melt is fed into the downstream unit...), the heating system having a heating pipe (Figs. 1-3, 5 p. 8 Example 13 2nd paragraph ...outside of the cylinder – 41 is further provided with heating means for continuously heating the injection melt so that the injection melt is kept in a molten state at all times...) 
wherein the feed screw of the first driver extends to the heating system (Fig. 2 p. 6 Example 9 2nd paragraph ...first extruder – 24 and the second extruder – 25 have a heating temperature not higher than that of the first extruder – 24...) a second driver is disposed on one end of the heating pipe the second driver has a heating screw penetrating the heating pipe (Fig. 2 p. 6 Example 9 2nd paragraph...second extruder – 25 is located downstream of the first extruder – 24 which is used only for melting the raw material, after melting the raw material ...second extruder – 25 have a heating temperature not higher than that of the first extruder – 24...) the second driver configured to drive the heating screw to rotate (p. 3 Example 1 last paragraph....melt is fed into the downstream unit together with the thrust generated when the screw is rotated...), 
a buffer system is disposed on the downstream of the heating system (Figs. 1, 2 p. 4 Example 2 2nd paragraph ...necessary to provide a temporary storage space for the continuous injection of said injection melt to meet the that said injection melt can flow at all times...buffer tank – 3...buffer tank – 3 is provided with a heating device ), the buffer system having a plunger tube and a plunger rod slidably installed and sealed within the plunger tube wherein in at least in one embodiment the cylinder has a plunger tube (Figs, 1, 2 p. 4 Example 2 1st and 3rd paragraph as to the buffer system  a storage hydraulic cylinder  - accumulator cylinder ..), the piston has a plunger rod (Figs 1, 2 p. 4 Example 2 3rd paragraph where the piston rods are symmetrical and evenly stressed...)
 the second material drive device (Figs. 1, 2 p. 4 Example 2 2nd paragraph storage conversion structure includes a storage cylinder – 3  symmetrically set.. piston rods...).
	
    PNG
    media_image2.png
    726
    1244
    media_image2.png
    Greyscale

But while Liu discloses that the injection molding machine is a plastic molding system intended for a fiber reinforced composite having high structural strength and requires integrated processing for complex products (p. 1 Background technique 2nd – 4th paragraphs), Liu is silent as to its injection machine being for an injection molding system using recycled material.
However, a recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647.
Regarding Claim 10, Liu discloses all the limitations of Claim 9 and further discloses: a pressure holding system disposed on a downstream of the buffer system, the pressure holding system having a pressure holding pipe (Fig 1, pp. 4-5 Example 3 1st and 2nd paragraphs injection gate valve – 14 is opened at the time of injection molding and closed at the time of storage to prevent the melt pressure from flowing high from the nozzle hole, which affects the melt molding). See Fig. 1 below:
	. 
    PNG
    media_image3.png
    903
    1216
    media_image3.png
    Greyscale

But Liu does not disclose that the pressure holding system includes a pressure holding rod slidably installed and sealed within the pressure holding pipe.	
However, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).

Regarding Claim 11, Liu discloses all the limitations of Claim 9 and further discloses the first driver is configured to drive the feed screw  (Fig. 2 p. 6  Example 9, 2nd paragraph first motor – 29 drives a first extruder – 24 which is provided with a first feed inlet – 26) to further drive the plastic from the hopper to the downstream of the supplying system (Fig. 2 p. 6  Example 9, 2nd paragraph first feed inlet – 26 is used to feed the feedstock..).

Regarding Claim 12, Liu discloses all  the limitations of Claim 9 and further discloses the second driver is configured to drive the heating screw to rotate ((Fig. 2 p. 6  Example 9, 2nd paragraph ...rotational speed of the second extruder – 25 is lower than the rotational speed of the first extruder – 24...) and drive the plastic to the downstream of the heating system (Fig. 2 p. 2 8th paragraph second extruder is provided at a downstream position of said first extruder...); the heating pipe having a heating device configured to heat and turn the plastic to molten state (Figs. 1-3, 5 p. 8 Example 13 2nd paragraph ...outside of the cylinder – 41 is further provided with heating means for continuously heating the injection melt so that the injection melt is kept in a molten state at all times....).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN206066816U) from IDS dated September 15, 2021 as applied to Claims 1 and 9, respectively above, and further in view of Sand (DE4229254C2).
	Regarding Claims 2 and 13, Liu discloses all the limitations of Claims 2 and 13 and while Liu further discloses that the second extruder – 25 has a heating temperature not higher than that of the first extruder – 24 and the second extruder – 25 is different from the first extruder – 24, but does not disclose the distance between the first and second drive devices nor the distance between the feed screw used in the first material drive and heating screw used in the second material drive, which corresponds to the Claim 9 configuration.
	Sand discloses an injection unit for a two component injection machine having two cylinders (abs) whereby there is an upper and lower cylinder, the upper being inclined and the lower being horizontal (abs). This invention discloses that the distance between the nozzles of each cylinder are large enough to ensure that there is little temperature influence from one on the other (abs) and later discloses that a given processing temperature 220 to 250 C° to ensure a temperature difference of about 30 C°, a distance A of 30 cm is completely sufficient.(paragraph [0023]).  In that case having a distance between cylinders in the centimeter range prevented temperature of one cylinder influencing the other (paragraph [0023]).
	Therefore, in this case, it would have been obvious to modify the disclosure of Liu whereby it is critical that the first extruder and the second extruder have a heating temperature not higher than each other (p. 6 Example 9 2nd paragraph) and that the injection melt is kept in a molten state at all times (p. 8 Example 13 2nd paragraph).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made for the first and second material drive devices with their feed and heating screws, respectively, to use a distance range between 20-40 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
	One would have been motivated to use the distance range between 20-40 mm for the purpose of making sure that the injection melt is kept in a molten state at all times (Liu, p. 8 Example 13 2nd paragraph).

2.	Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN206066816U) from IDS dated September 15, 2021 as applied to Claims 1 and 9, respectively above, and further in view of Guo (CN109018881A).
Regarding Claims 7 and 14, Liu discloses all the limitations of Claims 1 and 9, respectively, but do not disclose a drying system upstream of the supplying system.
Guo discloses waste plastic reprocessing equipment with a feeding device having a spiral conveying shaft (abs) which conveys waste plastic into an injection molding machine (p. 1 summary of the invention 1st paragraph)
Guo further discloses a drying system disposed on an upstream of the supplying system and configured to provide or deliver the plastic to the supplying system (Fig. 1, 5 p. 1 Summary of the invention 2nd paragraph ...feeding device is connected to the inside of the upper discharging barrel...p. 4 2nd paragraph upper loading cylinder – 2....drying unit – 5) , the drying system having a dry mixing barrel (Fig. 1, 5 p. 4 2nd paragraph drying unit – 5 ...disposed on the inner wall of the upper material barrel...) and a side conveyor (Figs. 1, 7 p.5 1st paragraph screw conveyor shaft – 4); the dry mixing barrel has a barrel (Fig. 1, 5 p. 4 2nd paragraph drying unit – 5 ...disposed on the inner wall of the upper material barrel...)  and a stirring rod disposed within and penetrating the barrel; the side conveyor disposed between the dry mixing barrel and the supplying system (Figs. 1, 7 p.5 1st paragraph screw conveyor shaft – 4...the conveyor belt feeds the stirred broken plastic material into the feeding hopper).See Fig. 1 below:

		
    PNG
    media_image4.png
    958
    1065
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with Guo such that an injection machine for a recycled plastic injection system would also include a drying system disposed on an upstream of the supplying system with a dry mixing barrel with a side conveyor between the dry mixing barrel and the supplying system.
This would be advantageous because the design of such a structure enables the raw material fed by the external thread of the cylinder to be compressed at the entrance end of the external thread of the cone to fill the spiral groove on the external thread of the cone, thereby having a larger conveying amount and having higher conveying efficiency (p.2 8th paragraph). 

3.	Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN206066816U) from IDS dated September 15, 2021 as applied to Claim 4 above, and further in view of Zhang (CN205735772U).
Regarding Claims 8,  Liu discloses all the limitations of Claim 4 but does not disclose that at least one blade is arranged at a surface of the feed screw to prevent the plastic from floating upward. 
Zhang discloses that an injection molding machine with a feeding hopper having a feed screw connected to the injection chamber  Fig. 1 p.2 Example 1 1st paragraph hopper -10 injection chamber – 6 propeller screw – 12) having at least one blade to prevent plastic from floating upward (Fig. 3 abs, p. 1 last paragraph swash plate;; hopper of the plate, which can make the movement of plastic particles in the hopper more gradual, avoiding the phenomenon of “bridge” caused by all pouring...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with Zhang whereby an injection machine for a recycled plastic injection system  with a feeding hopper would also include at least one blade arranged at the surface of the feed screw to prevent the floating of the plastic particles.
This would be an improvement because this promotes the efficient unloading of the plastic granules (abs).

4.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN206066816U) from IDS dated September 15, 2021 and Sand (DE4229254C2) as applied to Claim 13 above, and further in view of Zhang (CN205735772U).
Regarding Claim 16,  the combination of Liu and Sand disclose all the limitations of Claim 13 but do not disclose that at least one blade is arranged at a surface of the feed screw to prevent the plastic from floating upward. 
Zhang discloses that an injection molding machine with a feeding hopper having a feed screw connected to the injection chamber  (Fig. 1 p.2 Example 1 1st paragraph hopper -10 injection chamber – 6 propeller screw – 12) having at least one blade to prevent plastic from floating upward (Fig. 3 abs, p. 1 last paragraph swash plate;; hopper of the plate, which can make the movement of plastic particles in the hopper more gradual, avoiding the phenomenon of “bridge” caused by all pouring...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with Zhang whereby an injection machine for a recycled plastic injection system  with a feeding hopper would also include at least one blade arranged at the surface of the feed screw to prevent the floating of the plastic particles.
This would be an improvement because this promotes the efficient unloading of the plastic granules (abs).

5.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN206066816U) from IDS dated September 15, 2021 as applied to Claim 9 above, and further in view of Jin (CN2892446Y).
Regarding Claim 15, Liu discloses all the limitations of Claim 9 but does not disclose that the first and the second drivers have a frequency conversion drive motor.
Jin discloses an energy-saving control device for an injection molding machine which includes a variable frequency drive motor (abs). This frequency conversion motor is for driving an injection molding machine (paragraph [0002]) and operated to save energy by controlling the speed of the drive motor. Based on this control, the flow rate of the pump to pump in material is based on the flow change of the frequency conversion device according to the process requirements (Figs. 1, 2 paragraph [0012]).
It would have been obvious to one with ordinary skill in the art to combine the injection molding system of Liu to incorporate the injection molding frequency conversion drive motor of Jin, whereby an injection molding machine for recycling material would also include frequency conversion drive motor because this would provide an energy-saving control device (abs, paragraph [0006]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742